1    Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
2    2300 E. Katella Ave, Suite 440
3    ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
4
     FACSIMILE (714) 385-8123
5    troymonge@hotmail.com
6
     Attorney Bar #217035
7    Attorneys for Vita Coronado Flores
8
                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10   VITA CORONADO FLORES,                   ) No. 5:18-cv-00119-KES
                                             )
11
           Plaintiff,                        ) [PROPOSED] ORDER AWARDING
12                                           ) EQUAL ACCESS TO JUSTICE
13                v.                         ) ACT ATTORNEY FEES AND
                                             ) COSTS
14   NANCY A. BERRYHILL,                     )
15   Deputy Commissioner for Operations, )
     performing the duties and functions not )
16
     reserved to the Commissioner of Social )
17   Security,                               )
18                                           )
           Defendant.                        )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses in the amount of FOUR THOUSAND FIVE HUNDRED FOURTEEN
23
     DOLLARS and THIRTY-ONE CENTS ($4,514.31), and costs under 28 U.S.C. §
24
     1920 in the amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§
25
     2412(d), 1920, subject to the terms of the above-referenced Stipulation.
26   Dated: January 09, 2019
27                                    ____________________________________
                                      THE HONORABLE KAREN E. SCOTT
28
                                      UNITED STATES MAGISTRATE JUDGE


                                              1
